HART, J.
On the stipulation of the parties to this appeal and those to the appeal in Peterson v. Wagner and Merkeley, Civil No. 2264, the two appeals were considered together, so far as the points urged for a reversal are concerned. We have this day filed an opinion in Civil No. 2264, affirming the judgment. In said opinion, in accordance with the stipulation mentioned, we have considered and disposed of all the points raised on both appeals which we conceived required special consideration adversely to the appellants in both appeals. Accordingly, upon the authority of Peterson v. Wagner and Merkeley et al. (Civil No. 2264), ante, p. 1, [198 Pac. 25], the judgment in Civil No. 2263, Peterson v. Wagner and Hall et al., is affirmed.
Prewett, P. J., pro tem., and Burnett, J., concurred.